D.W. NELSON, J.,
concurring.
The majority’s opinion concludes that Harpal Singh is an excludable alien and is therefore unentitled to the protection of the Fifth Amendment’s Due Process Clause. While I concur in the result the majority reaches, I write separately to highlight exactly why the Due Process Clause is not in play.
The Supreme Court’s decision in Zadvydas v. Davis, 533 U.S. 678, 121 S.Ct. 2491, 150 L.Ed.2d 653 (2001), is the key to understanding why Singh cannot resort to due process protections. In Zadvydas, the Court was confronted with the government’s argument that the due process clause does not prohibit indefinite detention of aliens because of their status qua aliens. Id. at 692. In particular, the government pointed the Court to a 1953 Supreme Court case, holding that due process protections did not apply to an alien who was refused admission to the United States and detained indefinitely at Ellis Island. Shaughnessy v. United States ex rel. Mezei 345 U.S. 206, 215-16, 73 S.Ct. 625, 97 L.Ed. 956 (1953).
The majority in Zadvydas, however, rejected this argument and found Mezei distinguishable. Justice Breyer, writing for the majority, explained that there is a world of difference between an alien who has “effected an entry” into the United States and an alien who has never entered. Zadvydas, 533 U.S. at 693. More specifically, Justice Breyer reasoned that Mezei never really “entered” the United States. Mezei was temporarily excluded at the border, but allowed to proceed to Ellis Island pending the ultimate resolution of his passport difficulties. Mezei 345 U.S. at 208. As Justice Breyer explains, this does not count as an entry because despite *473Mezei’s physical presence on Ellis Island, the constitution views him as having been stopped at the border. Zadvydas, 583 U.S. at 693. And because Mezei never entered the United States, the Fifth Amendment’s guarantee of due process never attached.
In contrast, Zadvydas says something very different about whether due process protections apply to those aliens who have entered the United States. In broad— indeed grandiose—language, the majority states the following:
But once an alien enters the country, the legal circumstance changes, for the Due Process Clause applies to all ‘persons’ within the United States, including aliens, whether their presence here is lawful, unlawful, temporary, or permanent.
Id. (emphasis added). There is only one way that this language can be reconciled with the Court’s earlier discussion of Mezei. If an alien is stopped at the border and told he or she is excludable, but nevertheless permitted to enter pending a final determination, that alien is not entitled to the protections of the due process clause. However, if an alien is admitted to the U.S. or otherwise finds his or her way into the country (even if by illicit means), he or she is entitled to the Constitution’s guarantee of due process of law. Mezei, 345 U.S. at 212 (“[Ajliens who have once passed through our gates, even illegally, may be expelled only after proceedings conforming to traditional standards of fairness encompassed in due process of law.”).
Singh, therefore, cannot invoke the Due Process clause because he is an alien of the first type: he concedes in his brief that he and his wife “were briefly detained [at the border], and then paroled into the United States.” Had Singh entered the United States, either with the blessing of U.S. Customs agents or even without their knowledge, he would have been entitled to the protections of the Due Process Clause, and the result here might have been different. But Singh was stopped at the border, and that makes all the difference. Zadvydas, 533 U.S. at 693. That is why due process protections do not apply. That is also why I conclude, as the majority does, that the district court’s decision has to be affirmed.